Citation Nr: 0704613	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-21 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cervical spine 
disability characterized as sprain/strain syndrome and 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from February 1986 to May 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
cervical spine disability. 

The veteran originally sought service connection for a 
"back" disability when he submitted his claim in January 
2003, and the March 2003 VA examination provided a diagnosis 
of degenerative joint disease of the lumbar spine.  The 
matter of service connection for a low back disability is 
referred to the RO for action deemed appropriate.  


FINDING OF FACT

The veteran has cervical sprain/strain syndrome and 
degenerative joint disease of the cervical spine.  These 
disabilities were not exhibited in service or for several 
years after active duty and are not shown to be otherwise 
related to service.  


CONCLUSION OF LAW

Cervical spine disability was not incurred in or aggravated 
by active military service, nor may degenerative joint 
disease of the cervical spine be presumed to have been 
incurred in service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a February 2003 letter.  This 
correspondence essentially informed the veteran to send any 
pertinent evidence in his possession, informed him of the 
evidence required to substantiate the claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
statements, lay statements from coworkers, the veteran's 
private medical records, VA examination records, a February 
2003 VA radiology report, April 2003 and March 2003 VA 
examinations and the veteran's DD214.  The Board finds that 
VA has satisfied its duty to notify and assist.  All 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  In his June 2005 appeal to the Board, the veteran 
stated that additional medical evidence was not available 
because he could not recall the doctors' names and some of 
the records were no longer available.  Therefore, VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been any different had complete VCAA 
notice been provided at an earlier time.

In light of the Board's denial of the veteran's service 
connection claim, no additional disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any unfair prejudice to the appellant under 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not unfairly prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

Service Connection

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1  Vet. 
App. at 54.

The veteran was on active duty in the United States Marine 
Corps from February 1986 to May 1987.  In July 1986, he fell 
ten feet on an obstacle course in training and injured both 
wrists and his left elbow.  The veteran's service medical 
records confirm the injuries to the veteran's wrists and left 
elbow and his convalescence, and the veteran did not report 
or seek treatment for a spine disability at any time during 
service.

The veteran asserts that he is entitled to service connection 
for cervical sprain/strain syndrome, which he attributes to 
the July 1986 training accident.  In a March 2004 statement, 
the veteran asserted that he has had "pain on and off since 
my in-service fall in 1986."  The veteran indicated that 
although there is no available medical evidence to support 
it, he has regularly sought treatment for back/spinal pain 
since 1989.  According to the veteran, records are not 
available from that long ago, and he also cannot remember the 
names of two of his doctors.  He did, however, provide a bill 
from one of the doctors for a March 1994 x-ray of the lumbar 
spine.  The veteran also indicated that he did not go to a VA 
clinic because he did not want to burden the VA.

In addition to the veteran's statements, three coworkers from 
the Louisiana Country Club provided an undated signed 
statement that on at least one occasion for the period 
October 1990 to May 1995, they had seen the veteran in pain 
from his back when he was at work as a security guard.  The 
veteran's supervisor from September 1987 to August 1990 at 
Don Carter's All-Star Lanes provided a March 2004 written 
statement that the veteran "had to leave work early or miss 
work completely due to back pain."

The veteran's private medical records show that he sought 
treatment from Dr. Broussard for pain in his neck, left arm 
and shoulder in January 1998.  A January 1998 initial office 
visit report states that the veteran indicated that his neck, 
left arm and left shoulder pain had "been going on for six 
months but much worse over the last three months."  In 
addition, the records indicate there was an October 2002 car 
accident which caused injury to the veteran's neck.  Dr. 
Broussard's subsequent October 2002 diagnosis was cervical 
sprain/strain syndrome.   

The veteran received a VA examination in March 2003.  The 
examination yielded a diagnosis of degenerative joint disease 
of the cervical spine.  

The VA March 2003 report was returned for an opinion 
regarding the etiology of the veteran's disability.  In April 
2003, the VA physician then speculated that the veteran's 
current neck disorder "could be related to service" but 
also noted it was difficult to say "precisely" that the 
neck pain was from an accident in service.  

Although the medical evidence reflects that the veteran 
currently has cervical sprain/strain syndrome and 
degenerative joint disease of the cervical spine, thereby 
satisfying the first element of his service connection, the 
preponderance of the evidence is against the finding of an 
in-service occurrence of the alleged injury.  The veteran's 
training injury and his months of subsequent medical care, 
including surgeries, are detailed in his service medical 
records which contain two medical board reports.  The veteran 
never reported or sought treatment for a spine problem while 
he was in service.  

The first medical evidence regarding the veteran's spine 
problems, claimed to be related to his 1986 in-service 
accident, is an invoice for a March 1994 x-ray of the lumbar 
spine almost 8 years after discharge.  There are no records 
to explain the reason for or the results of the x-ray.  

The first medical evidence of treatment for a spine 
disability is from 1998.  The veteran's physician noted in 
his January 1998 initial office visit report that the veteran 
indicated the back problem for which he was seeking treatment 
started only six months earlier.  The veteran's statement as 
noted by his physician in 1998 is contrary to his current 
assertions.  Moreover, the report indicates that the veteran 
advised the physician of his accident in service and the 
injury to the veteran's wrists, but there is no mention of 
the alleged injury to the veteran's spine.  

The Board notes the veteran's assertion that he has had 
continual back/spinal pain from the time of his 1986 in-
service accident stands in contrast to his initial May 1987 
claim for service-connected disability pension.  At that 
time, the veteran only claimed injury to his wrists and left 
elbow.  See Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board also notes the lay statements from former coworkers 
that the veteran suffered from back pain on unspecified dates 
post-service from 1987 to 1995.  Unfortunately, these 
statements provide no observations or reasons other than a 
simple reference to the veteran's back pain at work.  As to 
frequency, one lay statement references a sole occurrence; 
the other does not indicate or even estimate how often it 
occurred.  This lay evidence does not establish a competent 
chronicity or symptomatology to support an in-service 
occurrence of the veteran's back problem.  Accordingly, the 
Board gives greater weight to the totality of the medical 
evidence, illustrating the veteran's failure to report 
cervical spine problems for at least 8 years, and finds that 
the veteran's cervical sprain/strain syndrome was not related 
to his 1986 in-service training accident.  See Pond; Hickson, 
supra.  

Similarly, the Board notes that the medical evidence 
presented does not show any finding of degenerative joint 
disease of the cervical spine during the veteran's service, 
nor does the medical evidence show any related complaints 
until 8 years after service.  

There is no medical nexus between the claimed in-service 
injury and the veteran's current spinal disability 
characterized as cervical sprain/strain syndrome and 
degenerative joint disease of the cervical spine.  The only 
evidence of a nexus is the veteran's own assertions linking 
his disability to service.  While the veteran is qualified to 
make observations about his 1986 accident and describe any 
symptoms he experienced, he is not competent to render a 
medical opinion as to diagnosis or etiology.  See 38 C.F.R. 
§ 3.159; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based on the entire record, the Board finds that cervical 
sprain/strain syndrome was not present in service and 
degenerative joint disease of the cervical spine was not 
manifested within the one year presumptive period after 
service.  Because the preponderance of evidence is against 
the claim, the benefit-of-the-doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; see also Gilbert, 
supra.  Service connection for spinal disability 
characterized as cervical sprain/strain syndrome and 
degenerative joint disease of the cervical spine is therefore 
denied.


ORDER

Service connection for cervical spine disability 
characterized as sprain/strain syndrome and degenerative 
joint disease is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


